                 Case 1:20-cv-03274-VM Document 45-1 Filed 08/04/20 Page 1 of 2


Gleb Zaslavsky, Esq.

From:
Sent:                            Friday, May 8, 2020 2:02 PM
To:                              Rika Khurdayan, Esq.; Gleb Zaslavsky, Esq.
Subject:                         Fwd: I.C. | KDH Investment
Attachments:                     KDH - IN KIND DISTRIBUTION INVENTORY.pdf




---------- Forwarded message ---------
From: Partners @ I.C. <partners@iterative.capital>
Date: Fri, May 8, 2020, 13:40
Subject: I.C. | KDH Investment
To:

Cc:                                                                                         , Boller, Rob
<rboller@btlaw.com>


Dear Tony, Feliks, and Wayne:



As you know, on March 2, 2020 (as extended on March 18, 2020 and updated on April 14, 2020), we proposed
a transaction (the "Proposed Transaction") whereby instead of liquidating and dissolving the Fund, we gave
investors the option to either (a) elect to withdraw from the Fund as an "Exiting Investor" and receive a cash
payment equivalent to their portfolio holding's NAV or (b) elect to make an in-kind contribution equivalent to
their portfolio holding's NAV to a new entity and continue in a vehicle better suited for mining strategies. As
explained in the documents and disclosures provided to you, the Proposed Transaction contemplated that
investors who did not reply and/or elect to be a "Continuing" or "Exiting" investor would be mandatorily
redeemed through an in-kind distribution of their pro-rata share of the Master Funds' assets. The offering
closed at midnight on April 28, 2020.



As a non-responding investor, we write to inform you that, pursuant to the mandatory redemption terms of the
Proposed Transaction and of Article V of the limited partnership agreement of the Fund (including, but not
limited to Section 5.5(b) and (f) thereof), your limited partnership interest has been effectively redeemed as of
April 28, 2020 and the in-kind proceeds (see attached) are being held pending resolution of
the current litigation in accordance with the terms of the limited partnership agreement.



Please let us know if you have any questions.



Best,

Brandon & Chris

                                                        1
Case 1:20-cv-03274-VM Document 45-1 Filed 08/04/20 Page 2 of 2
